Citation Nr: 0121801	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee, status post meniscectomy.

2.  Entitlement to service connection for chronic sinusitis 
and allergic rhinitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals of pterygium of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1968 to July 1972.

In February 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied the 
veteran's claims for service connection for arthritis of the 
left knee-status post meniscectomy, and for chronic 
sinusitis and allergic rhinitis.  The RO also denied his 
petition to reopen a previously denied claim for service 
connection for postoperative residuals of pterygium of the 
left eye.  He appealed to the Board of Veterans' Appeals 
(Board).  And he and others testified at a hearing at the RO 
in February 1996 in support of his claims.


REMAND

In order to prevail in an appeal involving claims for service 
connection, there must be medical evidence confirming the 
veteran currently has the conditions that he is alleging that 
he has; medical or, in certain circumstances, lay evidence 
showing that he incurred or aggravated a relevant disease or 
injury while in the military; and medical evidence 
establishing a nexus (i.e., a causal link) between the 
current conditions and the disease or injury in service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The veteran's service medical records (SMRs) confirm that he 
was seen in May and July 1969 for complaints of swelling in 
his left knee as a residual of a soft tissue injury to the 
vastus medialis.  His examining physicians indicated that 
he had a "chronic" problem with this knee, but he had full 
range of motion and no signs of crepitus or instability.  His 
doctors did not initially prescribe any treatment, but after 
the latter consultation, they prescribed physical therapy 
("Quad sets," twice daily) and recommended that he have the 
knee X-rayed.  But there is no indication that he actually 
did, and when later seen on various subsequent occasions 
during service, and during the years immediately subsequent 
to his release from service in July 1972, up to and including 
July 1975, it at least appeared that the problems with this 
knee had completely resolved-without any permanent (i.e., 
chronic) residuals.  Furthermore, when seen in April 1976, he 
reported that he only had a 3-month history of pain and 
effusion in his left knee-meaning that his then current 
symptoms only dated back to about January 1976 (nearly 4 
years after his service in the military had ended and well 
beyond the 
1-year presumptive period after service for the initial 
manifestation of arthritis).  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  The physician who examined 
him in April 1976 indicated that he was experiencing signs 
and symptoms of torn medial meniscus cartilage in his left 
knee.  So after he continued to experience locking, crepitus 
("clicking"), swelling, and pain, he underwent surgery in 
May 1976 to excise the torn medial meniscus cartilage and to 
excise areas marked by chondromalacia of the left patella, 
too.  So although he has required additional treatment for 
arthritis (degenerative joint disease) in his left knee 
during more recent years, including in January 1996 and April 
2000, there is legitimate reason to question whether the 
current impairment in his left knee due to the arthritis is 
actually a residual of his service in the military, as 
opposed to a possible intercurrent injury after service, in 
1976.  Consequently, a medical opinion should be obtained 
concerning this, particularly in light of the rather recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).

Similarly, the veteran also was seen on various occasions 
during service, including in September 1970 and March 1971, 
for sinusitis and allergic rhinitis.  But there also were 
various other occasions during service, too, and during the 
years immediately subsequent to his release from service in 
July 1972, up to and including December 1974, when it at 
least appeared these conditions had resolved as well-without 
permanent (i.e., chronic) residuals.  However, he has 
received additional, ongoing treatment on numerous occasions 
since June 1979 for these conditions, even as recently as 
April 1994 when his treating physician indicated the 
sinusitis, although mild, nonetheless was "chronic."  So a 
medical opinion also is necessary, pursuant to the VCAA, to 
determine whether the manifestations during service of the 
sinusitis and allergic rhinitis actually ever resolved or 
whether, instead, the veteran essentially has experienced 
continuity of symptomatology during the many years since 
service.  See Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).

In regards to the petition to reopen the claim for service 
connection for postoperative residuals of pterygium of the 
left eye, the report of the August 1975 rating decision-
which became final and binding on the veteran after he did 
not timely appeal it, indicates the RO did not have the 
benefit of reviewing his SMRs prior to deciding the claim at 
that time.  And in several recent decisions, courts have held 
that this may, in turn, vitiate the finality of that decision 
insofar as having to submit new and material evidence to 
reopen the claim where, as here, the SMRs since have been 
obtained and the delay in obtaining them was not the 
veteran's fault-but rather, was the result of a "grave 
procedural error" due to VA breaching its duty to assist him 
in obtaining that evidence.  See, e.g., Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); Hayre v. Principi, 15 
Vet. App. 48 (2001).  As also recently held in Simmons v. 
West, 13 Vet. App. 501 (2000), however, the decision in Hayre 
does not require the tolling of the finality of an underlying 
RO decision for a "garden variety" breach of VA's duty to 
assist, but the failure to obtain the SMRs, in particular, 
may.  So the RO must determine, in the first instance, 
whether the claim for service connection for pterygium of the 
left eye should be adjudicated on a de novo basis, because 
the SMRs were not available when the RO initially denied this 
claim in August 1975, or whether, instead, the veteran still 
needs to submit new and material evidence to reopen this 
claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

It is especially important for the RO to make this 
preliminary determination in this instance because the 
veteran's SMRs confirm that he was seen in April 1972, just 
prior to his release from the military, for a "foreign body 
[in his] left eye," which reportedly was "very small [and] 
not discolored."  The diagnosis was bilateral pinguecula.  
He did not receive any treatment at that time or prior to his 
release from the military a few months later, in July 1972.  
But he alleges that he requested to be evaluated concerning 
this during his separation examination, but was told that 
nothing was wrong with his eye to warrant an evaluation.  
However, later dated records show that he eventually 
underwent surgery in March 1974, less than 2 years after the 
fact, to remove a pterygium in this same eye.  So a medical 
opinion should be obtained to determine whether the pterygium 
surgically treated in 1974 was related to the "foreign 
body" noted in service, diagnosed as pinguecula.  The 
veteran believes there was a misdiagnosis in service, but as 
a layman, he does not have the medical training or expertise 
to give a probative opinion concerning this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Hickson v. West, 
11 Vet. App. 374 (1998).  Neither can the others, Mr. [redacted] 
and Mr. [redacted], who testified on his behalf during his 
hearing because they are laymen, too.  Id.  It also is 
unclear whether the veteran still has any postoperative 
residuals of the pterygium (i.e., current disability as a 
result of it).  One of his private treating physicians, H. 
Hilt Hammett, Jr., M.D., indicated in a June 1975 statement, 
about one year after the surgery (in March 1974), that he had 
not seen the veteran in consultation since June 1974 and that 
objectively and subjectively his left eye was "normal."  
And even when later examined by VA for compensation purposes 
in July 1975, the pterygium and the surgery for it were only 
noted by history; according to the examining physician, the 
results of his examination were "normal," and there was 
"no sign of recurrence."  As alluded to earlier, medical 
evidence of current disability is a prerequisite to 
establishing entitlement to service connection for a given 
condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).

The veteran alleges that redness and irritation in his left 
eye is an indication that he still experiences problems as a 
residual of the pterygium.  However, this just as well could 
be associated with his sinusitis and allergic rhinitis-
particularly since a physician who examined him in March 1994 
detected no objective clinical findings related to the 
pterygium, despite his complaints.  However, a VA medical 
evaluation, pursuant to the VCAA, would clarify whether his 
still has residuals of this condition, especially if the 
examination is conducted at a time when he acknowledges that 
it is in an "active stage" of the disease.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994).  Records of treatment 
that he received in March 2000, albeit for other conditions, 
also only note his left eye surgery by history with no 
confirmation that he has any current impairment as a residual 
of the pterygium.

Although the RO sent the veteran an evidentiary development 
letter in May 2000, it was provided in the context of 
apprising him of what was necessary to make his claims well 
grounded, and it actually pertained to other claims that are 
not before the Board.  So since the VCAA eliminated this as a 
preliminary requirement to receiving assistance from VA in 
developing the claims, a remand also is necessary to avoid 
unduly prejudicing the veteran in this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should schedule the veteran for 
appropriate VA medical examinations to 
obtain medical opinions indicating whether 
he currently has the conditions at issue 
and, if so, their probable etiology.  And 
since the purpose of obtaining these 
medical opinions is to resolve the 
dispositive question of whether he is 
entitled to service connection for the 
conditions at issue, to the extent 
possible, the physicians providing the 
opinions should set forth their findings 
in reports demonstrating a discussion of 
the evidence and conclusions in this 
regard.  Also, prior to rendering their 
opinions, it is imperative that they 
review the medical and other evidence in 
the veteran's claims folder, as well as a 
copy of this remand, and that they provide 
the rationale underlying all opinions 
expressed-citing, if necessary, to 
specific evidence in the record.  The 
reports of the opinions should be 
typewritten, for clarity and legibility, 
and should be associated with the other 
evidence of record.

3.  Thereafter, the RO should readjudicate 
the claims.  And as to the claim for 
service connection for postoperative 
residuals of pterygium of the left eye, 
the RO should make a preliminary 
determination of whether this claim should 
be readjudicated on a de novo basis-
instead of based on the submission of 
new and material evidence, since the SMRs 
were not available at the time of the 
initial unappealed decision.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits-to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised that his 
failure to fully cooperate in being reexamined may have 
detrimental consequences to the outcome of his appeal.  
38 C.F.R. § 3.655 (2000).  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


